              Case 1:15-cv-07488-CM-RWL Document 882 Filed 10/04/19 Page 1 of 1


  2001 M STREET NW                                                                        WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                      ___
WASHINGTON, DC 20036
                                                                                         A LIMITED LIABILITY PARTNERSHIP




                                      WASHINGTON, D.C. | LOS ANGELES | NEW YORK



                                                  October 4, 2019

   VIA ECF AND FEDEX DELIVERY

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

                   Re:   In re Namenda Direct Purchaser Antitrust Litig., 15-cv-7488 (CM)

                   Dear Judge McMahon:

          Pursuant to Rule VII.J. of Your Honor’s Individual Practices and Procedures, Defendants
   respectfully submit a proposed Order (Exhibit A) authorizing attorneys and staff to bring electronic
   devices to court for the upcoming Final Pre-trial Conference and for the duration of trial.


                                                               Respectfully submitted,




                                                               Beth Wilkinson
